DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/29/2019 and 06/10/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph DiTomaso US 20190279241 (hereinafter DiTomaso) in view of Pradeep Menon et al. US 20190394023 A1 (hereinafter Menon).
As per claim 1, DiTomaso teaches:  A computing system comprising:
a network interface configured to transmit, from a client application, a proposed storage request to a plurality of endorser nodes of a blockchain (storage request from client [through an interface] is transmitted to endorsers (DiTomaso: para. 101 and fig. 5, interface 510); and
a processor configured to receive, via the network interface, a first endorsement of the storage request from a first endorser node (“The endorser peer nodes may endorse the transaction (including the user-generated content) and return endorsement responses to the client.” DiTomaso: para. 99), 
wherein the processor is further configured to control the network interface to transmit a storage proposal to an orderer node of the blockchain (“In response to the transaction being endorsed by enough endorsers to satisfy an endorsement policy of the blockchain, the client may build a transaction proposal which includes the user-generated content and the endorsement responses and forward the transaction proposal to an ordering node.” DiTomaso: para. 99, Also, “the endorser nodes may verify the transaction and transmit endorsement response.  The transaction and the endorsement responses may be forwarded as a transaction proposal to an ordering node.” DiTomaso: para. 104),
DiTomaso does not teach; however, Menon discloses: where the first endorsement comprises a full-step hash verification of the proposed storage request, and receive a second endorsement of the storage request from a second endorser node, where the second endorsement comprises a reduced-step hash verification of the storage request  (one or more endorser node endorse data and included in 
transmit a storage proposal that includes the full-step hash endorsement and the reduced-step hash endorsement	(Menon: para. 55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DiTomaso with the methods of Menon to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to provide verification from more than one endorser. 
As per claim 7, the rejection of claim 1 is incorporated herein. DiTomaso teaches: the proposed storage request comprises a blockchain entry to be stored in a data block among a hash-linked chain of data blocks (DiTomaso: para, 101).
As per claim 8, this claim defines a method that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 14, this claim defines a method that corresponds to system claim 7 and does not define beyond limitations of claim 7. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 7.
As per claim 15, this claim defines a non-transitory computer readable medium comprising instructions that corresponds to the method of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 8.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable DiTomaso in view of Menon and further in view of Yacov Manevich et al. US 20200167339 (hereinafter Manevich).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of DiTomaso and Menon does not teach; however, Manevich discloses: the second endorsement is received via a message which comprises a message element that indicates the message comprises the reduced-step hash verification (When the transaction/entries 102 are identified via a verification node, the identities of endorsers 104 and signatures 106 are identified to identify which endorsers have endorsed which entries.  However, once an endorser is known to have endorsed certain entries, which may be confirmed from the hash information received, then the current entry can be verified via a signature check verification while other entries can also be designated as verified even though such other entries may not have had individual signature endorsement operations performed on those other entries.  Instead, the other entries are just designated as verified since the same block has already included those entries in later transaction signatures from the same trusted endorsers. Manevich: para. 34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of DiTomaso and Menon with the teaching of Manevich to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to associate an endorsement with the corresponding endorser node.
As per claim 13, this claim defines a method that corresponds to system claim 6 and does not define beyond limitations of claim 6. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 6.
Allowable Subject Matter
The subject matter of claims 2-5, 9-12 and 16-25 are not suggested by the prior art of record.  Claims 2-5, 9-12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowance
The invention defined in claims 16 and 21 are not suggested by the prior art of record. 
The prior art of record (in particular, DiTomaso; Joseph US 20190279241 A1, Menon; Pradeep et al. US 20190394023 A1, Manevich; Yacov et al. US 20200167339 A1, Novotny; Petr et al. US 20200364205 A1, Paczkowski; Lyle Walter et al. US 11038857 B1, Anderson; Ryan M. et al. US 20170255765 A1, WU; Jui-Ming et al. US 20140164775 A1, VOLK; Tomaz US 20200027093 A1 and Suga; Yuji US 20060075246 A1) singly or in combination does not disclose, with respect to independent claim 16
“a network interface configured to receive, from a client application, a storage request that comprises a full-step hash of a data value signed by the client application and a reduced-step hash of the data value signed by the client application; and
a processor configured to determine whether to verify the full-step hash of the storage request or the reduced-step hash of the storage request, and in response to a determination to verify the reduced-step hash of the storage request, generate an approximate hash verification for the reduced-step hash of the data value,
wherein the processor further controls the network interface to transmit an endorsement response which includes the generated approximate hash verification.”
and similar limitations of independent claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493